Title: From John Adams to Benjamin Rush, 12 September 1811
From: Adams, John
To: Rush, Benjamin



My Friend
Quincy September 12 1811

Suum cuique decus Posteritas rependit, has some Truth in it and you have addressed several Examples of it: But it is by no means an universal Aphorism; nor do I believe it to be generally true. You seam to think that Integrity is less envied than Talents. This Question deserves consideration. Under the Roman Emperors nothing was envied so much as Integrity or even the Appearance or suspicion of Integrity. “Ob Vertutes certissimum Exitium.” The Vote to banish Aristides, because he was trumpeted for his Justice, I will not alledge in my favour; because I think with his Fellow Citizens that tho a just Man in the main, he was not celebrated for his real Integrity so much as for the most unjust Action of his Life, in destroying the ballance of the Constitution, and giving that Preponderance to the Poor over the rich which soon produced the ruin of the Athenian Commonwealth. Aristides destroyed the Ballance of Solon, and gave uncontroulable Power to the Plebians who immediately cryed out “Justice! Justice! Huzza for Aristides the Just.” You, Rush,! would not have borne this prostitution of the Word Justice, better than the Athenian did.
To be sure, honest Men have been Satyrized, ridiculed, calumnisted, belied. Sometimes the Lies have stuck, sometimes not. Julius Cæsar as corrupt a Rascal as Sallust, and as exquisite a writer, wrote Anticatones, i.e. Libels against Cato. Who has destroyed these villainous Effusions of allarmed Ambition? Not the Friends of Liberty surely; they never had the Power. It must have been Roman Tyrants, heathen or Christian, ecclesiastical or temporal. I would consent that Callender Paine and Hamilton should write ten times as much Billingsgate against me as they have done, if by this Condition I could procure a Copy of Cæsars Anticatones.
We have a beautiful specimen of your Doctrine, in Dion Cassius. He flourished under the most Tyrannical of The Emperors by whom he was promoted to great Power and Dignities from the time of the Antonines to that of Alexander Severus. Dion calls Cicero’s Father a “Fuller, who nevertheless got his Living by dressing other Mens vines and olives; that Cicero was born and bred amidst the scourings of old Cloaths, and the Filth of Dunghills; that he was Master of no liberal science, nor ever did a single Thing in his Life worthy of a great Man, or an Orator: that he prostituted his Wife; trained up his son in drunkenness; committed Incest with his Daughter; lived in Adultery with Cerellia, whom he owns at the same time to be seventy years old.” What more beautiful Calumny against me can you find in Ned Church, Phillip Freneau, Andrew Brown Peter Markoe, Calender, Duane, Cheatham, Hamilton, or the Boston Chronicle, Repertory, Gazette, or Centinel?
My Friend and Priest, Mr Wibirt, an admirer of Whitefield once in Company with him observed “Mr Whitefield! You have been abused in Pamphlets and Journals a great while; and they still continue to insult you every day; does it not often affect your Spirits? Oh No, said Whitefield; if they knew how much pleasure they gave me, they would not do it.”
Still I insist upon it, let Whitefield say what he will it is not a pleasant Thing to be told every day in a Newspaper, that one is a Rascal a Scoundrel a Lyer a Villain, a Thief a Robber, a Traytor an Apostate; even although We know and the World in general knows that those who call us so are really what they call Us.
It would be easy my Friend to compose an Address which should contain nothing but obvious Truths that all Men would at once approve. Such was Washingtons. Religion, Morality, Union, Constitution. Who even among the Atheists, The despisers and abhorrers of the Constitution, the Disorganizers and Promoters of a Northern Confederacy, would dare publickly to attack such Topics? What good has Washingtons Address done? Both Parties quote it as an oracle. But neither Party cares one farthing about it. With the knowing ones of both Parties it is known to have no weight but as Argumentum ad hominum to the ignorant of both sides. Such an Address would not be worth my while. In all my publick Writings for more than forty years I have sufficiently explained my sentiments and sufficiently warned my Country men against the dangers of American Liberty, long enough before the pretty Prattler Ames wrote his Jeremiads. I could sum up and abridge all I have written: but this would comprehend every Thing relative to Forms of Government, which you expressly prohibit me from Touching. In my opinion, every Thing depends on the form of Government. Without this you may declaim no Religion Morality Union Constitution to all Eternity to no Purpose. Mr Richardson of S.C. was much esteemed here by all Parties. Whoever gave him the Information that my Property was worth between 80,000 and an 100,000 Dollars infected his head with much Exageration. My Estate is chiefly in Lands in this Town of Quincy: I have none any where else excepting a bit or two of Cedar Swamp in Braintree and Randolph the whole of which would not sell for five hundred dollars.
I have two Farms in Quincy: the best would not sell at vendue for twenty thousand Dollars: the other on which I live, would not sell for more than Ten. My Personal Estate is partly in a Middlesex Canal, which has never produced one farthing of Rent, but a continual Augmentation of Expence; and partly in a New Market which is not likely to produce any Profit soon if ever. My real Estate has never produced two Per Cent, on the Estimate I have given you. In short I have never added one farthing to my Property for ten years: but on the Contrary have been obliged to make Inroads on my little Capital.
The foregoing Computations have all been made in the present depreciated state of the value of Bank Bills, the most fraudulent Engines that ever were invented by private Avarice to violate the Tenth Commandment. What were Woods half pence? Oh, that We had a Dean Swift, or even a Thomas Hutchinson!
In this depreciated Currency if you compute my Fortune at fifty thousand dollars, you will lay it as high as the Truth will bear. And my Income from it, is far short of the legal Interest of that sum.
 is forty six. She has possessed as steady Firmness of Mind and Body through her whole Life as any Woman I ever knew. She is every Way worthy of her Mother. Adversity of which she has had a large share has never moved her more than Prosperity. But she is now threatened with a Misfortune the prospect of which casts a Melancholly gloom over my whole Family and all her Friends.
Adieu
J. A.